- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Consolidates Fleet Renewal and Revenue Grows by 14.1% São Paulo, August 9, 2010  GOL Linhas Aéreas Inteligentes S.A. (NYSE: GOL and BM&FBOVESPA: GOLL4), (S&P/Fitch: BB-/BB-, Moody`s: Ba3), the largest low-cost and low-fare airline in Latin America, announces today its results for the second quarter of 2010 (2Q10). The following financial and operating information, unless otherwise indicated, is presented in accordance with International Financial Reporting Standards (IFRS) and in Brazilian Reais (R$), and all comparisons are with the second quarter of 2009 (2Q09) and the first quarter of 2010 (1Q10). Highlights GOLs net revenue totaled R$1,590.9mm in 2Q10, 14.1% above the R$1,394.0mm recorded in 2Q09, mainly driven by the 16.6% year-over-year increase in passenger traffic on its route network. Compared to 1Q10, revenue fell by 8.0%, chiefly due to seasonality, given that most of the first quarter falls in the peak summer season. Operating costs and expenses came to R$1,533.6mm , 0.3% increase on 1Q10 and 17.6% up on 2Q09, primarily due to maintenance expenses of around R$37mm associated with the renovation of the fleet . In the second quarter, five B737-300 aircraft were returned and four B767-300s were reactivated for long-haul charter operations and sub-leasings. Operating income (EBIT) stood at R$57.3mm, 36.3% down on 2Q09, and 70.1% versus 1Q10, with a margin of 3.6% , chiefly due to maintenance expenses. Excluding the non-recurring impact of these expenses, operating income came to R$94mm, with a 5.9% margin. In relation to 1Q10, EBIT fell by 70.1% and the operating margin narrowed by 7.5 p.p. In April 2010, the Company announced a new code-share agreement with Delta Air Lines , which allows passengers to accumulate miles on all flights operated by the two companies. As a result, the GOL Alliance now includes five major international airlines: American Airlines, AirFrance/KLM, Delta Air Lines, Iberia and AeroMexico. During the second quarter, GOL announced two new Caribbean destinations: Bridgetown, on the island of Barbados, and Saint Maarten, in the Netherlands Antilles , being the only Brazilian carrier to fly to these destinations. Currently, GOL flies to six destinations in the Caribbean region: Aruba, Barbados, Curaçao, Panamá, Punta Cana and Saint Maarten. IR Contacts Leonardo Pereira Chief Financial Officer and IR Director Rodrigo Alves Raquel Kim Mario Liao Investor Relations ri@golnaweb.com.br www.voegol.com.br/ir +55 (11) 2128-4700 Conference Calls Tuesday August 10, 2010 Portuguese 12:00 a.m. (Brazil) 11:00 a.m. (US EST) Phone: +55 (11) 2188-0155 Replay: +55(11) 2188-0155 Code: GOL Live webcast: www.voegol.com.br/ir English 10:00 a.m. (Brazil) 9:00 a.m. (US EST) Phone: +1 (412) 858-4600 (other countries) or +1 (800) 860-2442 (USA) Code: GOL Replay: +1 (412) 317-0088 (other countries) or +1 (877) 344-7529 (USA) Code: 442791#1 Live webcast: www.voegol.com.br/ir Highlights (R$MM) 2Q10 2Q09 Var.% 1Q10 Var.% Net Revenue 1,590.9 1,394.0 14.1% 1,729.8 -8.0% Operating Costs and Expenses (1,533.6) (1,304.1) 17.6% (1,538.4) -0.3% Operating Income 57.3 89.9 -36.3% 191.4 -70.1% Operating Margin 3.6% 6.5% -2.9 pp 11.1% -7.5 pp EBITDAR 274.2 258.8 5.9% 405.0 -32.3% EBITDAR Margin 17.2% 18.6% -1.3 pp 23.4% -6.2 pp Net Income (51.9) 353.7 nm 23.9 nm 1 At the beginning of June, GOL became an effective member of IATA (International Air Transport Association), the worlds largest aviation industry body, representing approximately 230 airlines and concentrating 93% of scheduled international air traffic. GOL ended the quarter with a leverage ratio (Adjusted Gross Debt / EBITDAR) of 5.5x , versus 6.6x in 2Q09 and 5.6x in 1Q10, consolidating its position as one the only airlines in the world to reduce its operating leverage and maintain a positive cash flow. GOL intends to reduce its leverage to less than 5.0x by the end of 2010. GOL closed the quarter with leverage of 5.5x, versus 6.6x at the end of 2Q09 and was one of the only airlines in the world to reduce its operating leverage and maintain positive cash flow in 2009 and 2010. Total cash closed the quarter at R$1,589.3mm , representing approximately 25% of net revenue in the last 12 months. This is the new minimum level for the cash/net revenue ratio, as per the Companys strategic plan for the coming years. The Company concluded a US$300 million senior notes issue whose proceeds will be used to prepay existing debt, completing one more step in its hedge strategy. On July 12, the Company issued US$300mm in senior notes maturing in 2020 , with a yield of 9.5% and a 9.25% coupon, secured by GOL and its subsidiary VRG Linhas Aéreas S.A The proceeds will be used to repay debt maturing within the next three years. With the success of the operation, GOL will eliminate short-term liquidity risks and complete one more step in its hedge strategy. The second quarter was celebrated with the three awards won by the Company which recognize the Company's performance in 2009 and 2010: §  IR Global Rankings 2010: in the 12 th edition of this award, which identify and classify the best Investor Relations practices, GOL won in the Best Corporate Governance Practices and Best IR Website categories ; and §  IR Magazine Awards Brazil 2010 : GOL won the award on the Most Progress in Investor Relations category among those companies with the highest market capitalization in the country. These achievements are a result of the Companys commitment to the market and its mission of bringing people together with safety and intelligence. 2 Management Comments GOL concluded several important steps in its growth plans in the second quarter of 2010. On the operational front, the Company posted the best second-quarter traffic figures since it began operations in 2001, indicating the magnitude of potential demand in Brazil. It also recorded a considerable improvement in quality, which is absolutely essential if it is to fulfill its vision of being the best airline company to fly with, work for and invest in. GOL also consolidated its fleet renovation program. This will certainly benefit costs as early as the second half of 2010, as it has reduced the number of grounded aircraft by 15 since the beginning of the year (return of 11 B737-300s and the reactivation of four B767s for charter activities.) With a young, standardized and last generation fleet, GOL will strengthen its low-cost DNA, resulting in a more robust and competitive structure. GOL consolidated its fleet renovation plan, which will bring cost reduction benefits as of the second half of 2010. Constantino de Oliveira Junior Founder and CEO of GOL Linhas Aéreas Inteligentes S.A. Operating Performance Domestic Market 2Q10 2Q09 Var.% 1Q10 Var.% ASK - GOL (billion) 9.8 8.3 17.8% 9.8 -0.3% ASK - Industry (billion) 23.8 20.0 18.8% 23.8 0.2% RPK - GOL (billion) 6.0 5.1 17.0% 7.0 -14.5% RPK - Industry (billion) 15.0 12.5 20.1% 17.0 -11.7% Load Factor - GOL (%) 61.4% 61.8% -0.4 pp 71.6% -10.2 pp Load Factor - Industry (%) 63.2% 62.5% +0.7 pp 71.6% -8.5 pp International Market 2Q10 2Q09 Var.% 1Q10 Var.% ASK - GOL (billion) 1.3 1.3 -4.3% 1.4 -6.6% ASK - Industry (billion) 7.6 7.5 0.8% 7.6 -0.5% RPK - GOL (billion) 0.7 0.7 13.7% 1.0 -24.8% RPK - Industry (billion) 5.6 4.9 14.1% 5.8 -3.1% Load Factor - GOL (%) 59.1% 49.7% +9.3 pp 73.4% -14.3 pp Load Factor - Industry (%) 74.1% 65.5% +8.7 pp 76.2% -2.1 pp Yields GOL maintained its dynamic fare management and prioritized yields during the second quarter, which seasonally records the lowest passenger traffic figures of the entire year. As a result, the Companys yields reached 20.87 cents (R$), 6.9% up on the 19.53 cents (R$) recorded in 1Q10 and 3.0% down on the R$21.51 cents (R$) reported in 2Q09. GOL prioritized the strengthening of yields in the second quarter  traditionally the period with the years lowest passenger traffic. However, excluding non-recurring passenger revenue of R$42mm in 2Q09, 2Q10 yields grew by 0.6% year-over-year. This improvement over the previous quarter was due to the following factors: (i) the greater concentration of flights during working hours, benefiting business trips; (ii) the reduction in the average stage length due to the smaller number of flights from the South and Southeast to the North and Northeast; (iii) the reduced share of international flights in passenger revenue, given that international yields are lower than those for domestic flights; and (iv) the positive results from the new Fare Categories in 1Q10. The Company believes that estimated growth for 2H10 will take place against a background of stable yields in relation to 2Q10. In the year as a whole, yields should close at close to 2009 levels. 3 Domestic Market: Demand In 2Q10, the industrys demand (RPK) registered increase of 20.1% over 2Q09, driven by the continuous improvement in Brazils economic scenario, especially in May, which recorded the highest confidence indices in the countrys history (measured by the Consumer Confidence Index  ICC and the Current Situation Index  ISA). Compared to 1Q10, domestic demand fell by 11.7%. GOLs demand moved up by 17.0% over 2Q09, and declined by 14.5% in comparison with 1Q10. The year-over-year demand rise was fueled by the introduction of the new Fare Categories, which provided a wider array of benefits for the business segment, and increased frequencies on the Companys route network, especially for business flights, privileging yields in a seasonally weak quarter, as mentioned above. The demand decline in comparison with the previous three months, was due to seasonality, given that the first quarter is the second best of the year in terms of traffic volume (behind the fourth), thanks to the peak of the summer season in January, while the second quarter is a low season period with no vacations and few holidays. Domestic Market: Supply and Load Factor Overall domestic-market seat supply , measured by available seat kilometers (ASK) increased by 18.8% year-over-year and 0.2% over 1Q10, while the average load factor stood at 63.2%, 0.7p.p. more than the 62.5% recorded in 2Q09. The upturn in relation to both quarters reflected expectations of strong demand growth in 2H10. GOL added fewer seats than the industry due to its responsible capacity management, recording a 17.8% capacity increase, mainly due to: (i) high aircraft productivity, which pushed up the average fleet utilization rate from 11.3 block hours/day in 1Q09 to more than 13 block hours/day in 2Q10; (ii) the 1.2% increase in the average stage length; and (iii) the change in the fleet mix due to the replacement of four 737-300s (with around 150 seats) with 737-800s (with approximately 185 seats). Jointly, these effects diluted unit costs in a low-season quarter, as well as helping prepare the Companys route network to meet demand from leisure travelers in the second half, which is seasonally stronger than the first. GOL added fewer seats than the industry due to its responsible capacity management. As a result, GOL's domestic load factor totaled 61.4% in 2Q10, 0.4 p.p. below the 61.8% reported in 2Q09 and 0.3% down on 1Q10, accompanied by a 10.2 p.p. decline in the load factor from 71.6%. International Market On the international market, overall demand moved up by 14.1% between 2Q09 and 2Q10, chiefly thanks to the more favorable economic scenario and the 13.5% depreciation of the Dollar against the Real. Overall supply remained virtually flat, with a discreet 0.8% increase, and the overall load factor reached 74.1%, 8.7 p.p. up on 2Q09 and 2.1 p.p. lower than 1Q10 (also due to seasonality). Demand on GOLs route network in the international market climbed by 13.7% year-over-year, due to the same factors that affected the industry as a whole, in addition to buoyant demand from the Southern Cone region, which had been jeopardized by the H1N1 influenza outbreak in 2Q09, especially for flights to Argentina and Chile, and the expansion of the Companys international network with the introduction of new routes between Brazil and the Caribbean (Aruba, Barbados, Curaçao, Panama, Punta Cana and Saint Maarten). GOL maintained its disciplined capacity management strategy in the international market , recording a 4.3% year-over-year reduction in capacity due to the repositioning of the network (less frequent flights to Chile and Argentina, discontinuation of flights to Lima, Peru, and the creation of new routes to the Caribbean). The capacity of the industry as a whole edged up by 0.8%, mainly due to higher capacity on intercontinental routes. As a result of this repositioning, plus the upturn in demand, GOLs international load factor increased by 9.3 p.p ., from 49.7% in 2Q09 to 59.1% in 2Q10. Compared to 1Q10, demand dropped by 24.8% and the load factor fell by 14.3 p.p. due to the lack of vacations and holidays in 4 the second quarter, given that the Companys international route network is mostly geared towards tourism. GOL´s Operating Data 2Q10 2Q09 Var.% 1Q10 Var.% Revenue Passengers (000) 7,248 6,465 12.1% 8, 005 -9.5% Revenue Passengers Kilometers (RPK) (mm) 6,759 5,795 16.6% 8,027 -15.8% Available Seat Kilometers (ASK) (mm) 11,054 9,635 14.7% 11,172 -1.1% Load Factor 61.1% 60.1% +1.0 pp 71.8% -10.7 pp Break-Even Load Factor (BELF) 9% 3% +2.7 pp 9% -5.0 pp Average Aircraft Utilization (Block Hours/Day) 13.
